Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–18 have been submitted for examination.  
Claims 1–3, 5–9, 11–15, and 17–18 have been examined and rejected. 
Claims 4, 10, and 16 are objected to. 

Allowable Subject Matter
Claims 4, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–2, 5–8, 11–14, and 17–18 are rejected under 35 U.S.C. 103 as being unpatentable over “An application-level QoS comparison of inter-destination synchronization schemes for continuous media multicasting,” Nunome et al., IEEE Global Telecommunications Conference, vol.7, 2003. pp. 3602-3608 (hereinafter, Nunome) in view of Van Der Schaar (US 2003/0091322).
Regarding claims 1, 7, and 13, Nunome discloses:
A system for synchronizing playback of media content, the system comprising: a memory; (Nunome, p. 3603, “The VTR algorithm assumes no exact knowledge of the network delay jitter; by utilizing the timestamp provided to each MU at the source, it adaptively changes the buffering time according to the amount of delay jitter of MUs received at the destination.”, p. 3603, “When inter–destination synchronization control is applied, however, a constant delay value δ instead of individual buffering times Jmax’s is used commonly to all the destinations; this is referred to as the target delay time, which is defined as the time from the moment an MU is generated until the instant the MU should be output.”, p. 3603, “The purpose is to adjust the output timing of the succeeding MUs among all the destinations”) and a hardware processor on a server that, when executing computer executable instructions stored in the memory, is configured (Nunome, p. 3603, “When the synchronization maestro receives the total slide time or recommended one from each destination, it determines the reference value of the total slide time as the reference output timing. This is performed by comparing the output timings received from the destinations. Then, the maestro multicasts the information of the reference total slide time to all the destinations when the time is changed. It also multicasts the information at regular intervals (say, 5 seconds). Each destination gradually adjusts its own total slide time to the reference one when it receives the information on the reference output timing. Parameters r4 and r5 [12] are defined in order to adding and subtracting the total slide time, respectively.”) to: 
receive, at the server (Nunome, p. 3603, “The synchronization maestro scheme employs a synchronization maestro, which gathers the information on the output timing from all destinations and adjusts the output timing among the destinations by distributing control packets. The maestro can be chosen from among the sources”), a first request to present a media content item (a successive media unit (MU)) from a first user device and a second request to present the media content item from a second user device; (Nunome, p. 3603, “At the beginning of the output of the first MU in the master stream, every destination inquires of the synchronization maestro whether the target output time should be modified or not, by sending the information on the output timing to the maestro.”, p. 3603, “Inter–destination synchronization is achieved by adjusting the MU buffering time at each destination so that its output timing can be the same at all the destinations.”)
receive, at a first time point, a message from the first user device that includes an indication that the first user device has buffered a predetermined amount of the media content data (a plurality of MUs) (Nunome, p. 3603, “After the beginning of the output, when the destination receives a constant number of consecutive MUs each of which has arrived later or earlier than its target output time (Nc consecutive MUs have arrived later or Nd successive MUs have arrived earlier [12]), it notifies the maestro of the recommended total slide time”) and a request to begin presenting the media content item (a successive media unit (MU)) on the first user device; (Nunome, p. 3603, “Each destination gradually adjusts its own total slide time to the reference one when it receives the information on the reference output timing.”, p. 3602, “The VTR algorithm is applicable to networks with unknown delay bounds by dynamically adjusting the MU rendering–time according to the network condition. It employs globally synchronized clocks.”)
receive, at a second time point, a message from the second user device that includes an indication that the second user device has buffered the predetermined amount of the media content data (the plurality of MUs) (Nunome, p. 3603, “After the beginning of the output, when the destination receives a constant number of consecutive MUs each of which has arrived later or earlier than its target output time (Nc consecutive MUs have arrived later or Nd successive MUs have arrived earlier [12]), it notifies the maestro of the recommended total slide time”) and a request to begin presenting the media content item (a successive media unit (MU)) on the second user device; (Nunome, p. 3603, “Each destination gradually adjusts its own total slide time to the reference one when it receives the information on the reference output timing.”, p. 3602, “The VTR algorithm is applicable to networks with unknown delay bounds by dynamically adjusting the MU rendering–time according to the network condition. It employs globally synchronized clocks.”) and 
in response to determining that the first user device and the second user device have each buffered the predetermined amount of the media content data (the plurality of MUs), transmit instructions to the first user device and to the second user device that cause the first user device and the second user device to begin presenting the media content item (a successive media unit (MU)). (Nunome, p. 3603, “Inter–destination synchronization is achieved by adjusting the MU buffering time at each destination so that its output timing can be the same at all the destinations.”).
Nunome does not explicitly teach “transmit, from the server to the first user device and to the second user device, media content data corresponding to the media content item for storage on the first user device and the second user device; ”.
In a similar field of endeavor Van Der Schar teaches:
transmit, from the server to the first user device and to the second user device, (Van Der Schar, ¶ [0018], “the PVR 10 receives audio/video programming containing closed-caption (CC) signals from the conventional television (TV) broadcast, cable transmission, optical fiber transmission and other content sources, i.e., the Internet.”) media content data corresponding to the media content item for storage (Van Der Schar, ¶ [0024], “as shown in FIG. 5, the PVR.sub.1 records a news program from 7:00 p.m. to 7:30 p.m., while the PVR.sub.2 records the same news program from 7:05 p.m. to 7:30 p.m. or at another time”) on the first user device and the second user device; (Van Der Schaar, ¶ [0019], “during a replay mode, one end of a PVR user sends a signal to other PVRs requesting the replay of a particular portion of the pre-recorded program stored in the respective storage medium at a specified time. Upon receiving such a request, each PVR determines the location of the sampled CC character(s) responsive to the request signal, then retrieves the corresponding video frame to be displayed at the specified time.”);
Therefore it would have been obvious to one skilled in the art at the time the invention was made to combine the system implementing synchronization as taught by Nunome with the system for content storage as taught by Van Der Schaar, the motivation is “for synchronizing the content being displayed on two or more playback systems, such that the replay of a particular portion of the program can be performed simultaneously” as taught by Van Der Schaar (¶ [0005]) .

Regarding claims 2, 8, and 14, the combination of Nunome and Van Der Schar teaches:
The system of claim 7, wherein the hardware processor is further configured to: in response to determining that the first user device has buffered the predetermined amount of the media content data (the plurality of MUs) and in response to determining that the second user device has not buffered the predetermined amount of the media content data, (Nunome, p. 3603, “we can achieve media synchronization by absorbing the jitter at the destination. This is carried out by buffering MUs for an appropriate period of time”) transmit a message to the first user device indicating the presentation of the media content item (a successive MU) is not to begin. (Nunome, p. 3603, “every destination inquires of the synchronization maestro whether the target output time should be modified or not, by sending the information on the output timing to the maestro. The purpose is to adjust the output timing of the succeeding MUs among all the destinations.”)

Regarding claims 5, 11, and 17, the combination of Nunome and Van Der Schar teaches:
The system of claim 7, wherein the hardware processor is further configured to: receive, from the first user device, an indication that additional media content data is to be buffered by the first user device; transmit the additional media content data to the first user device; and transmit instructions to the first user device to speed up playback of the media content item for a predetermined duration of time. (Nunome, p. 3603, “In order to preserve the real–time property of live media, we can set the maximum allowable delay ∆al[12] so that the modification of the target output time does not make MU delay exceed this limit.”)

Regarding claims 6, 12, and 18, the combination of Nunome and Van Der Schar teaches:
The system of claim 7, wherein the hardware processor is further configured to: receive, from the first user device, an indication that additional media content data is to be buffered by the first user device; transmit the additional media content data to the first user device; and transmit instructions to the second user device to slow down playback of the media content item for a predetermined duration of time. (Nunome, p. 3603, “the target output time can be contracted when the amount of delay jitter decreases; this means that the buffering time decreases.”)

Claims 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “An application-level QoS comparison of inter-destination synchronization schemes for continuous media multicasting,” Nunome et al., IEEE Global Telecommunications Conference, vol.7, 2003. pp. 3602-3608 (hereinafter, Nunome) in view of Van Der Schaar (US 2003/0091322) and further in view of Schulze et al. (US 2018/0167631).
Regarding claims 3, 9, and 15, the combination of Nunome and Van Der Schar teaches:
The system of claim 7, wherein the hardware processor is further configured to: 
The combination does not explicitly teach “receive, from a third user device, after transmitting instructions to the first user device and the second user device that cause the first user device and the second user device to begin presenting the media content item, a request to join presentation of the media content item; determine a playback position from which the third user device is to begin presentation of the media content item, wherein the first user device and the second user device have not yet reached the playback position; transmit media content data that corresponds to media content after the playback position to the third user device; and transmit instructions to the third user device to begin presentation of the media content item from the playback position at a specified time.”.
In a similar field of endeavor Schulze teaches:
receive, from a third user device, after transmitting instructions to the first user device and the second user device that cause the first user device and the second user device to begin presenting the media content item, a request to join presentation of the media content item; (Schulze, ¶ [0041], “the stream switcher is indistinguishable from the late joiner, as they both attempt to connect to a video stream that is already in progress.”)
determine a playback position from which the third user device is to begin presentation of the media content item, wherein the first user device and the second user device have not yet reached the playback position; (Schulze, ¶ [0041], “sends an SPF request 170, and receives an SPF response 180, in the same manner as described above.”) 
transmit media content data that corresponds to media content after the playback position to the third user device; (Schulze, ¶ [0041], “For example, the stream switcher sends a sync request 150, receives a key frame response 160,”) and 
transmit instructions to the third user device to begin presentation of the media content item from the playback position at a specified time. (Schulze, ¶ [0041], “Once the device 110(2) has received the SPF response 180, it may begin decoding video of the video signal 140.”)
Therefore it would have been obvious to one skilled in the art at the time the invention was made to combine the system implementing synchronization as taught by Nunome with the system for content storage as taught by Van Der Schaar, further with the instructions for handling late joiners as taught by Schulze, the motivation is that it “supports recovery from errors, such as dropped packets. For example, any device 110(2) to 110(N) detecting a dropped packet can issue an SPF request 170 to the encoder in device 110(1). Upon receipt of a new sync-point frame 190, the decoder on the device that detected the dropped packet can resume decoding based on the new sync-point frame 190 and on its own stored key frame 112.” as taught by Schulze (¶ [0042]) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426